DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The independent claim(s) 1, 10 and 19 recite(s) a method, system and storage medium that discusses the use of RFID technology to detect tag location and signal strengths. The claims are directed to the technology behind how tags are identified, and recited in a way in which the technology is at the forefront.  
Dependent claims 2 and 3 include additional limitations that associate the tag identification with inventory count in retail environments, and inventory management, without integration with technology is considered an abstract idea. Under Step 2A Prong 2, the dependent claims are integrated with the technology of claim 1 to make the claims eligible. 
Examiner wanted to give notice that when considering amendments, care should be taken to include enough of the technological features to remain patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2012/044524 A1 Harischandra et al.

Regarding claim 1, Harischandra discloses a method for inventory management utilizing radio-frequency identification (RFID) technology (Harischandra Abstract, using RFID tags to track products; Pg. 1, Para. 2-3, tags used to mark, inventory and track various products), comprising: 
detecting, via an antenna of a RFID reader, a first signal from an electronic product code (EPC) tag during a first time period, wherein the RFID reader is positioned in a first RFID orientation during the first time period at a first location (Harischandra Pg. 4, RFID readers generate a first signal, at a first location, to read tags which include EPC; Pg. 10, the RFID reader may be a single reader, that is moved to different locations; if a reader has a first position and second position, they cannot be in the two positions at the same time, and therefore, times are different, Pg. 14, Para. 2, time may also be used as a technique to determine positions); 
detecting, via the antenna of the RFID reader, a second signal from the EPC tag during a second time period, wherein the RFID reader is positioned in a second RFID orientation during the second time period at a second location, with the first location and the second location being different locations (Harischandra Pg. 4, RFID readers generate a first signal, at a first location, to read tags which include EPC; Pg. 10, the RFID reader may be a single reader, that is moved to different locations; if a reader has a first position and second position, they cannot be in the two positions at the same time, and therefore, times are different, Pg. 14, Para. 2, time may also be used as a technique to determine positions); 
measuring variance of received signal strength between the first signal and the second signal from the EPC tag (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; different signals from different locations in relation to the tagged item is used to triangulate distance); 
determining an orientation of the EPC tag relative to the antenna of the RFID reader based in part on one or more of the variance of the received signal strength, the first RFID orientation, or the second RFID orientation (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; Pg. 11, position of the tag determined based on the measurements of the readers) 
and identifying a location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; Pg. 11, position of the tag determined based on the measurements of the readers; Fig. 4, 5).

Regarding claim 5, Harischandra discloses the method of claim 1, wherein the first RFID orientation during the first time period and the second RFID orientation during the second time period are determined based in part on one or more sensors associated with the RFID reader (Harischandra Pg. 9, Para. 4, when a single reader is being used, a position of a user may be determined based on internal sensors such as gyroscopes or accelerometers).

Regarding claim 6, Harischandra discloses the method of claim 5, wherein the one or more sensors associated with the RFID reader are one or more of a three dimensional (3D) accelerometer, 3D gyroscope, or a compass (Harischandra Pg. 9, Para. 4, when a single reader is being used, a position of a user may be determined based on internal sensors such as gyroscopes or accelerometers).

Regarding claim 7, Harischandra discloses the method of claim 1, wherein measuring the variance of received signal strength between the first signal and the second signal from the EPC tag further comprises: determining a received signal strength of the first signal; determining a received signal strength of the second signal; and determining the variance of the received signal strength between the received signal strength of the first signal and the received signal strength of the second signal (Harischandra Pg. 10, Para. 2-3, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location of each reader in relation to the tag, and those signals are compared and triangulated to find the position of the tag).

Regarding claim 10, Harischandra discloses an apparatus for inventory management utilizing radio-frequency identification (RFID) technology (Harischandra Abstract, using RFID tags to track products; Pg. 1, Para. 2-3, tags used to mark, inventory and track various products), comprising: 
a memory configured to store instructions (Harischandra Pg. 2, Para. 2, the processor includes a memory of the reader device to implement the methods); 
a processor communicatively coupled with the memory (Harischandra Pg. 2, Para. 2, the processor includes a memory of the reader device to implement the methods), the processor configured to execute the instructions to: 
detect, at an antenna of a RFID reader, a first signal from an electronic product code (EPC) tag during a first time period, wherein the RFID reader is positioned in a first RFID orientation during the first time period at a first location (Harischandra Pg. 4, RFID readers generate a first signal, at a first location, to read tags which include EPC; Pg. 10, the RFID reader may be a single reader, that is moved to different locations; if a reader has a first position and second position, they cannot be in the two positions at the same time, and therefore, times are different, Pg. 14, Para. 2, time may also be used as a technique to determine positions); 
detect, at the antenna of the RFID reader, a second signal from the EPC tag during a second time period, wherein the RFID reader is positioned in a second RFID orientation during the second time period at a second location, with the first location and the second location being different locations (Harischandra Pg. 4, RFID readers generate a first signal, at a first location, to read tags which include EPC; Pg. 10, the RFID reader may be a single reader, that is moved to different locations; if a reader has a first position and second position, they cannot be in the two positions at the same time, and therefore, times are different, Pg. 14, Para. 2, time may also be used as a technique to determine positions); 
measure variance of received signal strength between the first signal and the second signal from the EPC tag (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; different signals from different locations in relation to the tagged item is used to triangulate distance); 
determine an orientation of the EPC tag relative to the antenna of the RFID reader based in part on one or more of the variance of the received signal strength, the first RFID orientation, or the second RFID orientation (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; Pg. 11, position of the tag determined based on the measurements of the readers); 
and identify a location of the EPC tag based on the orientation of the EPC tag relative to the antenna of the RFID reader (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; Pg. 11, position of the tag determined based on the measurements of the readers; Fig. 4, 5).

Regarding claim 14, Harischandra discloses the apparatus of claim 10, wherein the first RFID orientation during the first time period and the second RFID orientation during the second time period are determined based in part on one or more sensors associated with the RFID reader (Harischandra Pg. 9, Para. 4, when a single reader is being used, a position of a user may be determined based on internal sensors such as gyroscopes or accelerometers).

Regarding claim 15, Harischandra teaches the apparatus of claim 14, wherein the one or more sensors associated with the RFID reader are one or more of a three dimensional (3D) accelerometer, 3D gyroscope, or a compass (Harischandra Pg. 9, Para. 4, when a single reader is being used, a position of a user may be determined based on internal sensors such as gyroscopes or accelerometers).

Regarding claim 16, Harischandra discloses the apparatus of claim 10, wherein the processor configured to execute the instructions to measure variance of received signal strength between the first signal and the second signal from the EPC tag further comprises: determine the variance of the received signal strength between the received signal strength of the first signal and the received signal strength of the second signal (Harischandra Pg. 10, Para. 2-3, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location of each reader in relation to the tag, and those signals are compared and triangulated to find the position of the tag).

Regarding claim 19, Harischandra discloses a computer readable medium for inventory management utilizing radio-frequency identification (RFID) technology (Harischandra Abstract, using RFID tags to track products; Pg. 1, Para. 2-3, tags used to mark, inventory and track various products; Pg. 2, Para. 2, the processor includes a memory of the reader device to implement the methods), comprising code for: 
detecting, at an antenna of a RFID reader, a first signal from an electronic product code (EPC) tag during a first time period, wherein the RFID reader is positioned in a first RFID orientation during the first time period at a first location (Harischandra Pg. 4, RFID readers generate a first signal, at a first location, to read tags which include EPC; Pg. 10, the RFID reader may be a single reader, that is moved to different locations; if a reader has a first position and second position, they cannot be in the two positions at the same time, and therefore, times are different, Pg. 14, Para. 2, time may also be used as a technique to determine positions); 
detecting, at the antenna of the RFID reader, a second signal from the EPC tag during a second time period, wherein the RFID reader is positioned in a second RFID orientation during the second time period at a second location, with the first location and the second location being different locations (Harischandra Pg. 4, RFID readers generate a first signal, at a first location, to read tags which include EPC; Pg. 10, the RFID reader may be a single reader, that is moved to different locations; if a reader has a first position and second position, they cannot be in the two positions at the same time, and therefore, times are different, Pg. 14, Para. 2, time may also be used as a technique to determine positions); 
measuring variance of received signal strength between the first signal and the second signal from the EPC tag (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; different signals from different locations in relation to the tagged item is used to triangulate distance); 
determining an orientation of the EPC tag relative to the antenna of the RFID reader based in part on one or more of the variance of the received signal strength, the first RFID orientation, or the second RFID orientation (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; Pg. 11, position of the tag determined based on the measurements of the readers); 
and identifying a location of the EPC tag based on the orientation of the EPC tag relative to the antenna of the RFID reader (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location; Pg. 11, position of the tag determined based on the measurements of the readers; Fig. 4, 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/044524 A1 Harischandra et al. in view of US 2018/0137460 A1 Stiefel et al.

Regarding claim 2, Harischandra discloses the method of claim 1. Harischandra fails to explicitly disclose further comprising: outputting an inventory count associated with the EPC tag in a zone of interest. Stiefel is in the field of RFID technology (Stiefel Para. [0016] RFID reader reads a tag) and teaches further comprising: outputting an inventory count associated with the EPC tag in a zone of interest (Stiefel Para. [0011] counting of retail items is performed using tag readers, and tagged items within a retail environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID inventory method of Harischandra with the counting of Stiefel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Stiefel Para. [0013-0015]).

Regarding claim 3, modified Harischandra teaches the method of claim 2. Harischandra fails to explicitly disclose wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store. Stiefel teaches wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store (Stiefel Para. [0012] tag reader located on a sales floor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Harischandra with the front-end sales floor scanning of Stiefel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Stiefel Para. [0013-0015]).

Regarding claim 11, Harischandra teaches the apparatus of claim 10. Harischandra fails to explicitly disclose wherein the processor is further configured to execute the instructions to: output an inventory count associated with the EPC tag in a zone of interest. Stiefel teaches wherein the processor is further configured to execute the instructions to: output an inventory count associated with the EPC tag in a zone of interest (Stiefel Para. [0011] counting of retail items is performed using tag readers, and tagged items within a retail environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Harischandra with the counting of Stiefel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Stiefel Para. [0013-0015]).

Regarding claim 12, modified Harischandra teaches the apparatus of claim 11. Harischandra fails to explicitly disclose wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store. Stiefel teaches wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store (Stiefel Para. [0012] tag reader located on a sales floor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Harischandra with the front-end sales floor scanning of Stiefel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Stiefel Para. [0013-0015]).

Regarding claim 20, Harischandra teaches the computer readable medium of claim 19. Harischandra fails to explicitly disclose further comprising code for: outputting an inventory count associated with the EPC tag in a zone of interest. Stiefel teaches further comprising code for: outputting an inventory count associated with the EPC tag in a zone of interest (Stiefel Para. [0011] counting of retail items is performed using tag readers, and tagged items within a retail environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Harischandra with the counting of Stiefel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Stiefel Para. [0013-0015]).


Claims 4, 8, 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/044524 A1 Harischandra et al. in view of US 2018/0321352 A1 Troy et al. 

Regarding claim 4,  Harischandra discloses the method of claim 1. Harischandra fails to explicitly disclose wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space. Troy is in the field of RFID reading (Troy Abstract, RFID tags to scan and estimate pose) and teaches wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space (Troy Para. [0061-0069] the orientation of the tag relative to the reader is determined based on strength of signal, but it is also corrected using a transformation matrix, which is an algorithm that takes into account the coordinate system and adjusts information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readings of Harischandra with the virtual shielding of Troy. The motivation for doing so would be to calculate an exact position of a tagged item, by using strength information from different zones, and using algorithms to correct for any variations, making a more accurate measurement (Troy Para. [0019]).

Regarding claim 8, Harischandra discloses the method of claim 7, further comprising: determining a plurality of variance values from a plurality of received signal strength readings of the first signal and a plurality of received signal strength readings of the second signal (Harischandra Pg. 10, Para. 2-3, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location of each reader in relation to the tag, and those signals are compared and triangulated to find the position of the tag). Harischandra fails to explicitly disclose determining an average of the plurality of variance values as the variance of the received signal strength between the first signal and the second signal.
Troy teaches determining an average of the plurality of variance values as the variance of the received signal strength between the first signal and the second signal (Troy Para. [0049] scaling factors are used with calibration and attenuation profiles to adjust for possible changes from a singular tag to obtain a more accurate result). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readings of Harischandra with the averaging of Troy. The motivation for doing so would be to calculate an exact position of a tagged item, by using strength information from different zones, and using algorithms to correct for any variations, making a more accurate measurement (Troy Para. [0019]).

Regarding claim 13, Harischandra teaches the apparatus of claim 10. Harischandra fails to explicitly disclose wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space. Troy teaches wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space (Troy Para. [0061-0069] the orientation of the tag relative to the reader is determined based on strength of signal, but it is also corrected using a transformation matrix, which is an algorithm that takes into account the coordinate system and adjusts information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readings of Harischandra with the virtual shielding of Troy. The motivation for doing so would be to calculate an exact position of a tagged item, by using strength information from different zones, and using algorithms to correct for any variations, making a more accurate measurement (Troy Para. [0019]).

Regarding claim 17, Harischandra discloses the apparatus of claim 16, wherein the processor is further configured to execute instructions to: determine a plurality of variance values from a plurality of received signal strength readings of the first signal and a plurality of received signal strength readings of the second signal (Harischandra Pg. 10, Para. 2-3, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location of each reader in relation to the tag, and those signals are compared and triangulated to find the position of the tag). Harischandra fails to explicitly disclose determine an average of the plurality of variance values as the variance of the received signal strength between the first signal and the second signal. Troy teaches determine an average of the plurality of variance values as the variance of the received signal strength between the first signal and the second signal (Troy Para. [0049] scaling factors are used with calibration and attenuation profiles to adjust for possible changes from a singular tag to obtain a more accurate result). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readings of Harischandra with the averaging of Troy. The motivation for doing so would be to calculate an exact position of a tagged item, by using strength information from different zones, and using algorithms to correct for any variations, making a more accurate measurement (Troy Para. [0019]).

Regarding claim 21, modified Harischandra teaches the computer readable medium of claim 19. Harischandra fails to explicitly disclose wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space. Troy teaches wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space (Troy Para. [0061-0069] the orientation of the tag relative to the reader is determined based on strength of signal, but it is also corrected using a transformation matrix, which is an algorithm that takes into account the coordinate system and adjusts information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readings of Harischandra with the virtual shielding of Troy. The motivation for doing so would be to calculate an exact position of a tagged item, by using strength information from different zones, and using algorithms to correct for any variations, making a more accurate measurement (Troy Para. [0019]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/044524 A1 Harischandra et al. in view of US 2018/0338217 A1 Sadr et al..

Regarding claim 9, Harischandra teaches the method of claim 1, wherein the inputs comprising one or more of: location of the RFID reader; orientation of the RFID reader; antenna polarization of the antenna of the RFID reader; antenna gain of the antenna of the RFID reader; transmission power of the RFID reader; sensitivity of a receiver of the RFID reader; received signal strength indicator (RSSI) (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location, using RSSI techniques); time of reading the EPC tag; item information of an item to which the EPC tag is attached; an attachment technique of the EPC tag; size of the EPC tag; type of the EPC tag; last known location of the EPC tag; or last predicted orientation of the EPC tag. Harischandra fails to explicitly disclose the input is into a machine learning model and determining the orientation of the EPC tag relative to the antenna of the RFID reader comprises using a machine learning based model that develops weightings between different inputs. 
Sadr is in the field of using RFID technology (Sadr Para. [0055] location information using RFID technology) and teaches the input is into a machine learning model and determining the orientation of the EPC tag relative to the antenna of the RFID reader comprises using a machine learning based model that develops weightings between different inputs (Sadr Para. [0105] the location estimate may be further processed through machine learning; Para. [0071] location of RFID sensor; Para. [0069] time of reading). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology of Harischandra with the machine learning of Sadr. The motivation for doing so would be to take already established input values, and improve on their accuracy and performance (Sadr Para. [0179] applying machine learning techniques help achieve better performance).

Regarding claim 18, Harischandra teaches the apparatus of claim 10, wherein the inputs comprising one or more of: location of the RFID reader; orientation of the RFID reader; antenna polarization of the antenna of the RFID reader; antenna gain of the antenna of the RFID reader; transmission power of the RFID reader; sensitivity of a receiver of the RFID reader; received signal strength indicator (RSSI) (Harischandra Pg. 10, Para. 2, distance measurement technique, signal between a position and tag are determined, and the signal strength is used to determine the location, using RSSI techniques); time of reading the EPC tag; item information of an item to which the EPC tag is attached; an attachment technique of the EPC tag; size of the EPC tag; type of the EPC tag; last known location of the EPC tag; or last predicted orientation of the EPC tag. Harischandra fails to explicitly disclose the input is into a machine learning model and wherein the processor configured to determine the orientation of the EPC tag relative to the antenna of the RFID reader further comprises executing the instructions to use a machine learning based model that develops weightings between different inputs.
Sadr teaches the input is into a machine learning model and wherein the processor configured to determine the orientation of the EPC tag relative to the antenna of the RFID reader further comprises executing the instructions to use a machine learning based model that develops weightings between different inputs. (Sadr Para. [0105] the location estimate may be further processed through machine learning; Para. [0071] location of RFID sensor; Para. [0069] time of reading). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology of Harischandra with the machine learning of Sadr. The motivation for doing so would be to take already established input values, and improve on their accuracy and performance (Sadr Para. [0179] applying machine learning techniques help achieve better performance).


Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Regarding claim  1, and similar claims 10 and 19, Applicant points to the newly amended language, which specifies that the RFID reader is at two separate locations, and that the locations would alter the orientation of the reading window. The amendment clears the limitation to be a device, that is moved from one position to another, and not a stationary device. Therefore, the previous art of Troy does not clearly indicate that the locations of the RFID reader moves, and therefore Examiner has continued the search, for an RFID reader that is more portable than that found in Troy. New reference Harischandra is able to disclose using a single RFID reader, and moving it to different locations, and using the locations, signal strength and algorithms to triangulate the location of tagged items. Therefore, the claims are disclosed in the prior art of Harischandra, and the claims that depend from them are still taught in the prior art references previously presented. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/172529 A1 Torrent teaches of tracking products (Abstract).

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687